Citation Nr: 1601913	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  08-19 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a digestive disorder, to include gastroesophageal reflux disease (GERD), to include as secondary to service-connected disability(ies).      

2.  Entitlement to service connection for left hand carpal tunnel, to include as secondary to service-connected status post fusion of navicular lunate to capitate, left wrist, and osteoarthritic changes.  

3.  Entitlement to a rating in excess of 10 percent for status post fusion of navicular lunate to capitate, left wrist, and osteoarthritic changes.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to December 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in May 2007 and March 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In the May 2007 rating decision, the RO denied entitlement to service connection for GERD.  In the March 2013 rating decision, the RO denied service connection for left hand carpal tunnel as well as an increased rating for status post fusion of navicular lunate to capitate, left wrist, and osteoarthritic changes.   

Relevant to the Veteran's claim of entitlement to service connection for a digestive disorder, such was originally adjudicated by the agency of original jurisdiction (AOJ) as entitlement to service connection for GERD.  However, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  The Veteran has characterized the issue as a service connection claim for all stomach conditions, to include GERD in his April 2015 Appellant's Brief.  In light of the Court's decision in Clemons, the Board has recharacterized the issue on appeal as entitlement to service connection for a digestive disorder, to include GERD.   


The Board remanded the digestive disorder claim in October 2007, June 2010, and October 2014 for additional development.   

In January 2010, the Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO.  A transcript of the hearing is associated with the claims file.  

The Board notes that additional evidence, namely a medical literature cited in an April 2015 Appellant's Brief addressing a possible relationship between the Veteran's digestive disorder and using certain medications, has been submitted which was not previously considered by the Agency of Original Jurisdiction (AOJ).  The Veteran's representative waived initial AOJ consideration of this evidence in April 2015.  See 38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran contends that he suffers from a digestive disorder as a result of his service.  Alternatively, the Veteran alleges that his digestive disorder was caused or aggravated by his service-connected disability(ies), to include Hepatitis B and bilateral pes planus.  See January 2010 Hearing Transcript; see also March 2014 Appellant's Brief.  

As noted, the Veteran's digestive disorder claim was previously remanded in October 2007, June 2010, and October 2014.   The October 2007 remand requested that the AOJ furnish the Veteran with a statement of the case (SOC) for the digestive disorder claim.  Such was accomplished in March 2008.  The June 2010 remand directed that the AOJ provide the Veteran with a VA examination to determine whether the Veteran's GERD symptoms are separate and distinguishable from the Veteran's service-connected Hepatitis B symptoms.  In this regard, the June 2010 remand specifically directed that the VA examiner opine as to what specific symptoms are attributable to GERD as opposed to the service-connected chronic hepatitis, and if such was not possible, that the VA examiner should expressly indicate such finding supported by an explanation.  Additionally, the June 2010 remand directed that the VA examiner opine as to whether the Veteran's GERD is proximately due to or the result of his service-connected disabilities, to include Hepatitis B. 

Following the June 2010 remand, the Veteran was afforded with a VA examination in September 2010.  The VA examiner indicated that she was "unable to differentiate between symptoms attributable to GERD as opposed to the service connected Hepatistis [sic] B."  The VA examiner further opined that the Veteran's GERD is not caused or result of hepatitis B, reasoning that "there is no medical literature supporting a causative link between Hepatitis B and GERD."   

The October 2014 remand directed that the September 2010 VA examiner provide an addendum opinion in order to expressly provide a reason for her finding that the Veteran's GERD symptoms cannot be differentiated from his service-connected Hepatitis B symptoms.  The October 2014 remand also instructed the VA examiner to opine as to whether it is at least as likely as not that the Veteran's GERD was aggravated by his service-connected Hepatitis B.   The VA examiner was also instructed to opine as to whether the Veteran's GERD could be attributed to other service-connected disabilities.   Specifically, the October 2014 remand requested that the VA examiner consider the Veteran's argument that his digestive disorder is secondary to nonsteroidal anti-inflammatory drugs (NSAIDS) taken for his service-connected bilateral pes planus.  

Following the October 2014 remand, addendum opinions were provided in November 2014 and March 2015.  The November 2014 VA examiner opined that the Veteran's GERD was not incurred in his service because the "the syptomes [sic] of 'heartburns' and acid reflux are due to a condition called GERD but the veteran did not have that condition on active duty and most likely developed that over time as a civilian which is now reflected in his current VA medical records."   The November 2014 VA examiner further stated that "the medical lit[e]rature does not support the etiology of GERD being from a condition of Hepatitis B."  The March 2015 VA examiner opined that it is not at least likely as not that the Veteran's GERD was caused or aggravated by taking NSAIDS for his service-connected bilateral pes planus.   As rationale, the March 2015 VA examiner noted that the two conditions are unrelated because "GERD is caused by excess acid production, and other factors associated with relaxation of the lower esophageal sphincter (LES) and reflux" and "NSAID medication use is not associated with causing reflux or weakening the LES tone."  

Based on the foregoing, the Board finds that the AOJ did not substantially comply with the mandates of the Board's remands from June 2010 and October 2014.  Neither the September 2014 or March 2015 VA addendum opinions provided a reason for the finding that the Veteran's GERD symptoms could not be distinguished from symptoms from his service-connected chronic hepatitis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2006) (finding that a medical opinion that contains only data and conclusions without a clear rationale is not entitled to probative weight).  Further, there is no opinion of record opining as to whether the Veteran's digestive disorder was aggravated by his service-connected Hepatitis B and bilateral pes planus.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  In Stegall, the Court held that "where. . .  the remand orders of the Board. . .  are not fully implemented, the Board itself errs in failing to insure compliance."  Id.  In light of the deficiencies detailed above, this matter must be remanded to ensure compliance with the Board's previous remands.   

In addition, as noted, the Veteran submitted medical literature evidence cited in the April 2015 Appellant's Brief, addressing a possible relationship between using certain medications that 'can irritate the lining of your esophagus' and 'increase the severity of gastroesophageal reflux disease.'  On remand, the VA examiner should consider the cited additional evidence.  

Relevant to the remaining claims, in April 2013, the Veteran submitted an NOD as to the claims for left hand carpel tunnel and status post fusion of navicular lunate to capitate, left wrist, and osteoarthritic changes.  To date, the RO has not yet issued an SOC with respect to these claims, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2015); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).   Consequently, this matter must be remanded to the RO for the issuance of a SOC.  The Board emphasizes that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R §§ 20.200, 20.201, 20.202 (2015).  On remand, the Veteran will have the opportunity to file a timely substantive appeal if he wishes to perfect an appeal as to these matters. 

Furthermore, a review of the claims file shows that the most recent VA treatment records are dated in April 2015.  On remand, the Veteran should identify any outstanding VA or non-VA treatment records for his claims.  Thereafter, all identified records, to include those dated from April 2015 to the present, should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran an SOC with respect to the matters of entitlement to service connection for left hand carpel tunnel and an increased rating for status post fusion of navicular lunate to capitate, left wrist, and osteoarthritic changes, along with a VA Form 9, and afford him the appropriate opportunity to file a substantive appeal to perfect an appeal of these issues.   

The Veteran is hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected--for this claim, within 60 days of the issuance of the SOC.

2. Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to his claims.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

For private treatment records, make at least two (2) attempts to obtain records from any identified sources. If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

3.  After obtaining all outstanding treatment records, arrange for the March 2015 VA examiner to provide an addendum opinion.  If the examiner who drafted the March 2015 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  Any additional VA in-person examination is left to the discretion of the VA examiner.  

Following a review of the claims file, the reviewing examiner is requested to furnish an opinion with respect to the following questions:

The examiner should identify all current digestive disorders, to include GERD.   

For each currently diagnosed digestive disorder,

a) The examiner should render an opinion as to whether it is at least as likely as not that such disorder is related to the Veteran's military service.  

b) The examiner should render an opinion as to whether the Veteran's digestive disorder symptoms are distinguishable from his service-connected Hepatitis B symptoms.  If such is not possible, the examiner should expressly indicate that finding with reasons to support the finding.  

c) The examiner should render on opinion as to whether it is at least as likely as not the Veteran's digestive disorder is aggravated by his service-connected disability(ies), to include Hepatitis B and using medication for his service-connected pes planus.  

In rendering his or her opinion, the examiner should consider medical literature cited in the April 2015 Appellant's Brief, addressing a possible relationship between digestive disorders and certain medications.  The examiner should also consider any allegations of continuity of symptomatology.  

The rationale for all opinions offered should be provided. 

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


